FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       April 29, 2008
                     UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                      Clerk of Court




    EDDIE SANTANA,

                Plaintiff-Appellant,

    v.                                                   No. 07-5144
                                                (D.C. No. 07-CV-215-JHP-SAJ)
    OFFICER CHANDLER, sued as:                           (N.D. Okla.)
    Officer Ms. Chandler, in her
    individual and professional capacity;
    CITY OF CATOOSA, OKLAHOMA,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before McCONNELL, ANDERSON, and BRORBY, Circuit Judges.


         Plaintiff-appellant Eddie Santana brought various federal and state-law

claims against defendants based on defendants impoundment of his vehicle. The

district court dismissed for failure to state a claim for relief under Fed. R. Civ. P.

12(b)(6) and on various other grounds.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Santana’s sole issue on appeal is his contention that the district court

erred in failing to consider his challenge to the constitutionality of the state law

under which his vehicle was impounded. In his complaint, however, Mr. Santana

did not allege that the impoundment statute was unconstitutional. He is therefore

barred from raising the issue for the first time on appeal. Sussman v. Patterson,

108 F.3d 1206, 1210 (10th Cir. 1997).

      We AFFIRM the order of the district court for substantially the reasons

stated by that court.

                                                Entered for the Court


                                                Wade Brorby
                                                Circuit Judge




                                          -2-